    Case 6:13-cr-00061-RWS-JDL Document 18 Filed 01/28/20 Page 1 of 1 PageID #: 72

        DATE:          1/28/2020                          CASE NUMBER: 6:13-CR-00061-RWS
    LOCATION:          Tyler, TX
       JUDGE:          K. Nicole Mitchell                 UNITED STATES OF AMERICA
   DEP.CLERK:          Lisa Hardwick                       V.
   RPTR/ECRO:          Lisa Hardwick                      JOHNNY HINES
         USPO:         Laura Palafox
INTERPRETER:           ---------------------------         JIM NOBLE            KEN HAWK
  START TIME:          10:18 a.m.
     END TIME:         10:28 a.m.

                               REVOCATION OF SUPERVISED RELEASE


☒    Supervised Release revocation hearing held.

☐    Dft placed under oath.

☒    Dft enters plea of True to allegation(s): 3

☒    Court accepts plea of True.

☒    Signed consent.

☒    Court finds dft has violated terms of supervision.

☒    Supervised Release revoked.

☒    Time to serve: 18 months in the custody of BOP, with no term of supervision to follow.
     Dft request to serve: FCI Seagoville, or in the alternative FCI Texarkana, if eligible.

☒    Dft & Counsel sign Consent to Revocation of Supervised Release and Waiver of Right to be Present
     and Speak at Sentencing.

☒    Dft remanded to custody of US Marshal.
